



Exhibit 10.3




AMENDMENT TO THE
AMENDED AND RESTATED CHANGE OF CONTROL
EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment (this "Amendment") is made and entered into as of April 1, 2016,
by and between Johnson Controls, Inc., a Wisconsin corporation (the "Company"),
and Alex Molinaroli (the "Executive").
WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of January 24, 2016 (the "Merger Agreement"), by and among the Company,
Tyco International plc, an Irish public limited company ("Parent"), and Jagara
Merger Sub, LLC, a Wisconsin limited liability company and an indirect, wholly
owned subsidiary of Parent;
WHEREAS, following the consummation of the transactions contemplated by the
Merger Agreement (the "Closing"), the Executive shall continue in employment
with the combined company;
WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Change of Control Executive Employment Agreement, dated as of
January 24, 2016 (the "COC Agreement"), that provides for his employment with
combined company following the Closing;
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that it is in the best interest of the Company’s shareholders to
modify the form of certain awards for which the Executive is eligible under the
COC Agreement; and
WHEREAS, the Company and the Executive now desire to amend the COC Agreement to
reflect such modification.
NOW, THEREFORE, pursuant to Section 11 of the COC Agreement, the COC Agreement
is hereby amended as follows:
1.
The reference to "$10 million" in Section 3(b)(ix) is hereby amended to refer to
"$20 million."



2.
Section 3(b)(x) is deleted in its entirety.



3.
The references to "Inaugural Awards" in Sections 5(b) and 5(c) are hereby
amended to refer to "Inaugural Equity Grant."



4.
Except as expressly amended by this Amendment, all terms and conditions of the
COC Agreement shall remain in full force and effect. This Amendment shall be
governed by and construed in accordance with the laws of the State of Wisconsin,
without reference to principles of conflict of laws. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same instrument.












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
JOHNSON CONTROLS, INC.






By: /s/ Brian Cadwallader            
     Brian Cadwallader
     Vice President, Secretary and General Counsel






/s/ Alex Molinaroli                
Alex Molinaroli







